GARDEN, JUDGE:
Pursuant to Code §14-2-13(3), the respondent has requested this Court to render an advisory opinion in respect to the following factual situation: In April of 1977, during the cleanup following the devastating flood in Williamson, West Virginia, a contractor employed by respondent damaged the residence of the claimants when a piece of the contractor’s Hi Lift equipment struck the rear of the residence. The claimants incurred a bill in the amount of $465.00 to have the damage repaired. The respondent has filed an Answer which, in effect, admits the existence of liability and that the amount of damage is reasonable.
We agree that liability exists, and we are of the opinion that respondent should pay damages to the claimants in the amount of $465.00. The Clerk is directed to file this advisory opinion and to transmit a copy thereof to respondent.